Citation Nr: 1017461	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-00 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from December 1942 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The appellant had a hearing before the 
Board in October 2009 and the transcript is of record.

The case was brought before the Board in January 2008 and 
December 2009, at which times the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the appellant in the development of her claim, to include 
affording her a hearing before the Board and a VA medical 
opinion respectively.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2007; congestive heart 
failure, hypertension and chronic pulmonary effusion were 
certified as the causes of death on his death certificate.  

2.  At the time of death, the Veteran was service-connected 
for residuals of a nephrectomy of the right kidney, rated as 
30 percent disabling, and residuals of a fractured right 
fibula, rated as non-compensable.  

3.  There is no competent and probative medical evidence 
indicating congestive heart failure, hypertension and chronic 
pulmonary effusion were manifested during service or within 
one year after the Veteran's discharge from service, or that 
these conditions were due to or aggravated by any other 
service-connected disability. 


CONCLUSION OF LAW

The Veteran's death was not caused or aggravated by any 
incident of service or any service-connected disability.  
38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 and 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the appellant in March 2007 and February 2009.  Those 
letters advised the appellant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The letters also informed the 
appellant of how disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for DIC benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The February 2009 letter contained all the elements 
required in Hupp. 

The appellant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
case, the appellant did receive a March 2007 letter prior to 
the initial denial of her claim, but notice in conformance 
with Hupp as described above, was not effectuated until 
February 2009, after the initial adjudication of her claim.  
The appellant still has the right to VCAA content complying 
notice and proper subsequent VA process, and that has been 
done, as discussed above.  Any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
appellant in 2009 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional SSOC was provided 
to the appellant in November 2010.  Not only has she been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that she 
felt were relevant to the claim.  

The duty to assist also, with regard to DIC claims, includes 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. § 
5103(a).  In this case, a medical opinion was obtained in 
January 2010 to ascertain whether the Veteran's death could 
be attributed to his service-connected disabilities.  Further 
opinion is not necessary because there is no persuasive 
medical evidence indicating the Veteran's death could be 
associated with his military service or any other incident of 
his military service.  This is explained more thoroughly 
below.

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim. 

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cardiovascular-renal disease may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is 
applicable because the earliest evidence of the Veteran's 
heart disease and hypertension are decades after service. 

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a). In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. See 38 C.F.R. § 3.312(b).  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death. 38 C.F.R. § 3.312(c)(3). Moreover, there are primary 
causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions. A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature. 38 C.F.R. § 
3.312(c)(4).

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed. In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a lay person is not competent to render medical 
findings or opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The Veteran died on January [redacted], 2007 due to congestive heart 
failure, hypertension and pleural effusion.  His service-
connected disabilities include residuals of a right kidney 
nephrectomy (rated 30 percent disabling) and residuals of a 
right fibia fracture (rated non-compensably).  

The appellant contends that the Veteran's cause of death is 
related to his service-connected right kidney removal.  She 
claims that his heart disease, hypertension and respiratory 
conditions were caused by or aggravated by the fact that he 
only had one kidney. 

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a).

The Board finds noteworthy that prior to his death, the 
Veteran initiated claims of entitlement to service connection 
for his heart disease and pulmonary disease, claimed as 
secondary to his service-connected nephrectomy.  The 
appellant continued these claims after his death for accrued 
benefits purposes and her claim was denied by a December 2009 
Board decision finding no competent and medical evidence 
linking the Veteran's heart disease and pulmonary disease to 
his nephrectomy or any other incident of his military 
service.  Rather, private treatment records routinely linked 
the Veteran's heart and pulmonary diseases to post-military 
exposure to asbestos, a 30 plus history of smoking and age.  
Pertinent medical history also includes diagnoses of 
asbestosis, lung cancer, stroke and obstructive sleep apnea.  

Despite not being service-connected disabilities, the 
appellant still believes the Veteran's in-service kidney 
removal contributed to his death. 

In support of her claim, the appellant identified treatment 
records from private physician Dr. Singh.  The Veteran was 
examined on January [redacted], 2007, one day prior to his death.  At 
that time, Dr. Singh diagnosed the Veteran with chronic 
kidney disease stage II secondary to nephrosclerosis of 
hypertension and aging.  Also noted was the Veteran's 1945 
nephrectomy causing some functional renal mass loss.  The 
doctor further indicated, however, that despite the loss, the 
Veteran only had "mild renal insufficiency suggesting 
compensation by his remaining kidney."

Although the Veteran was not service-connected for any 
disease of the left kidney, given the nature of the Veteran's 
service-connected disability, the Board previously remanded 
this claim to obtain a medical opinion as to whether the 
Veteran's cardiovascular-renal disease, to include 
hypertension, or pulmonary diseases were caused or aggravated 
by the fact that the Veteran lived his entire post-service 
life with only on remaining kidney. 

A VA medical opinion was provided in January 2010 where the 
examiner concluded that whether the Veteran's left kidney 
disease was caused by the right kidney removal decades 
earlier (which could not be resolved without resorting to 
mere speculation), "the Veteran's causes of death...are less 
likely as not (less than 50/50 probability) caused by or a 
result of his service-connected nephrectomy or any incident 
of service."  The examiner further explained that even 
though it cannot be reconciled without resorting to 
speculation whether the Veteran's nephrectomy contributed to 
his chronic left kidney disease, the objective records "do 
not support that the chronic kidney disease caused his 
death...."  

The examiner also found compelling that the Veteran had a 
serious post-service motor vehicle accident (MVA) in 1999 
requiring ventilator support and extensive hospitalization 
and rehabilitation.  His post-service medical history 
included aortic stenosis, status-post aortic valve 
replacement with post cardiomyotomy syndrome and recurrent 
pleural effusion, reported asbestosis, chronic obstructive 
pulmonary disease, sleep apnea, atrial fibrillation, 
arthritis and seizure disorder.  In short, the examiner could 
not find any objective evidence that the Veteran's right 
nephrectomy resulted in his chronic health problems listed 
above or his death.

The Board finds the examiner's medical opinion persuasive.  
It is based on a complete review of the claims folder and a 
review of pertinent medical literature.  Although the 
examiner could not reconcile whether the Veteran's right 
nephrectomy later caused left kidney disease, the examiner 
ultimately opined that regardless of etiology, the Veteran's 
left kidney disease and right nephrectomy simply could not 
objectively be tied to the Veteran's death.  

Again, the Board previously considered whether the Veteran's 
heart disease, to include hypertension, and pulmonary disease 
could be associated with his military service directly or 
secondary to his right kidney nephrectomy.  These claims were 
denied in a December 2009 Board decision finding the 
objective evidence simply did not show any etiological 
connection between the Veteran's cardiovascular and pulmonary 
diseases and his military service, to include his in-service 
nephrectomy.  Again, the Veteran's service treatment records 
are silent as to any complaints, treatment or diagnoses of 
heart disease, hypertension or pleural effusion.

The Veteran was not treated for any of these disabilities 
until decades after service.  At that time, private treatment 
records associate the Veteran's heart and respiratory 
diseases with post-military occupation (on a railroad) 
exposure to asbestos, a 30 plus year history of smoking, and 
age.  As stated above, the January 2010 VA examiner further 
detailed the voluminous list of health problems suffered by 
the Veteran prior to his death and could find no objective 
evidence linking these conditions to his in-service 
nephrectomy or any other incident of his military service.

In short, no medical professional has ever opined that the 
Veteran's demise was due to or aggravated by any incident of 
service or service-connected disability.  Indeed, there is 
medical evidence to the contrary.  

While the Board sympathizes with the appellant and has 
considered her sincere belief that the Veteran's death was 
related to his in-service right kidney nephrectomy, she is a 
lay person and has not demonstrated she possesses the medical 
knowledge or training to render an opinion as to the cause or 
etiology of any current disorder.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Accordingly, the most probative and competent evidence 
indicates the Veteran's cause of death is unrelated to any 
incident of his military service or any service-connected 
disability and, therefore, the claim must be denied.


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


